NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT PAUL MELENDREZ,                         No.    17-35416

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00917-RAJ

 v.
                                                MEMORANDUM*
MICHAEL COMPSTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Washington state prisoner Vincent Paul Melendrez appeals pro se from the

district court’s summary judgment in his 42 U.C.S. § 1983 action alleging claims

arising from an assault by another inmate during Melendrez’s pretrial detention.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. FTC v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stefanchik, 559 F.3d 924, 927 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Melendrez

failed to raise a genuine dispute of material fact as to whether defendants placed

Melendrez at a substantial risk of serious harm. See Castro v. County of Los

Angeles, 833 F.3d 1060, 1067-71 (9th Cir. 2016) (en banc) (elements of a failure-

to-protect claim under the Fourteenth Amendment).

      The district court did not abuse its discretion in dismissing the action for

lack of jurisdiction against defendant John Caster because Melendrez failed to

show good cause for the failure to serve Caster after two attempts by the U.S.

Marshals Service. See Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990)

(setting forth standard of review and explaining that a prisoner “proceeding in

forma pauperis is entitled to rely on the U.S. Marshal for service” as long as he or

she “provide[s] the necessary information to help effectuate service”).

      We reject as without merit Melendrez’s contention that his due process

rights were violated by the district court’s consideration of defendants’ motion for

summary judgment.

      AFFIRMED.




                                          2                                    17-35416